Exhibit 10.20

STARBUCKS CORPORATION

2005 COMPANY-WIDE SUB-PLAN

TO THE

2005 LONG-TERM EQUITY INCENTIVE PLAN

1. Purpose. The purposes of this Sub-Plan are (i) to assist in the
administration and implementation of the Starbucks Corporation 2005 Long-Term
Equity Incentive Plan (the “Plan”), by providing additional procedures and
guidelines which apply specifically to Partners, and (ii) to encourage ownership
of the Common Stock by all Partners. This Sub-Plan is intended to provide an
incentive for Partners to exert their maximum efforts to achieve the successful
operation of the Company and is intended to assist the Company in attracting and
retaining talented personnel by providing an opportunity to benefit from any
increased value of the Company, to which such Partners and new personnel will
have contributed. This Sub-Plan is intended to link the interests of the
Partners with those of the Company’s shareholders. The benefits of this Sub-Plan
are not a substitute for compensation otherwise payable to Partners pursuant to
the terms of their employment.

2. Definitions. Capitalized terms used without definition in this Sub-Plan shall
have the meanings given such terms in the Plan. To the extent that any term
defined herein conflicts with the definition of such term under the Plan, the
definition in this Sub-Plan shall control.

For purposes of this Sub-Plan:

(a) “Active Status” shall mean for Partners, the absence of any interruption or
termination of service as a Partner. Active Status shall not be considered
interrupted for a Partner in the case of sick leave, maternity leave, infant
care leave, medical emergency leave, military leave, or any other leave of
absence properly taken in accordance with the policies of the Company or any
applicable Subsidiary as may be in effect from time to time. Whenever a
mandatory severance period applies under applicable law with respect to a
termination of service as a Partner, Active Status shall be considered
terminated upon such Partner’s receipt of notice of termination in whatever form
prescribed by applicable law.

(b) “Award” shall mean any award or benefit granted under this Sub-Plan,
including Options, Restricted Stock, and Restricted Stock Units.

(c) “Award Agreement” shall mean the written or electronic agreement between the
Company and a Partner setting forth the terms, including the vest schedule, of
the Award.

(d) “Beneficial Ownership” shall have the meaning set forth in Rule 13d-3
promulgated under the Exchange Act.

(e) “Board” shall mean the Board of Directors of the Company.

(f) “Change of Control” shall mean the first day that any one or more of the
following conditions shall have been satisfied:

(i) the sale, liquidation or other disposition of all or substantially all of
the Company’s assets in one or a series of related transactions;

(ii) an acquisition (other than directly from the Company) of any outstanding
voting securities by any Person, after which such person (as the term is used
for purposes of Section 13(d) or 14(d) of the Exchange Act) has Beneficial
Ownership of twenty-five percent (25%) or more of the then outstanding voting
securities of the Company, other than a Board approved transaction;

(iii) during any 36-consecutive month period, the individuals who, at the
beginning of such period, constitute the Board (“Incumbent Directors”) cease for
any reason other than death to constitute at least a majority of the members of
the Board; provided however that except as set forth in this Section 2(f)(iii),
an individual who becomes a member of the Board subsequent to the beginning of
the 36-month period, shall be deemed to have satisfied such 36-month requirement
and shall be deemed an Incumbent Director

 

1



--------------------------------------------------------------------------------

if such Director was elected by or on the recommendation of or with the approval
of at least two-thirds of the Directors who then qualified as Incumbent
Directors either actually (because they were Directors at the beginning of such
period) or by operation of the provisions of this section; if any such
individual initially assumes office as a result of or in connection with either
an actual or threatened solicitation with respect to the election of Directors
(as such terms are used in Rule 14a-12(c) of Regulation 14A promulgated under
the Exchange Act) or other actual or threatened solicitations of proxies or
consents by or on behalf of a Person other than the Board, then such individual
shall not be considered an Incumbent Director; or

(iv) a merger, consolidation or reorganization of the Company, as a result of
which the shareholders of the Company immediately prior to such merger,
consolidation or reorganization own directly or indirectly immediately following
such merger, consolidation or reorganization less than fifty percent (50%) of
the combined voting power of the outstanding voting securities of the entity
resulting from such merger, consolidation or reorganization.

(g) “Code” shall mean the Internal Revenue Code of 1986, as amended.

(h) “Committee” shall mean the Compensation and Management Development Committee
appointed by the Board.

(i) “Common Stock” shall mean the common stock of the Company, par value $0.001
per share.

(j) “Company” shall mean Starbucks Corporation, a Washington corporation and any
successor thereto.

(k) “Director” shall mean a member of the Board.

(l) “Disability” shall mean (i) in the case of a Partner whose employment with
the Company or a Subsidiary is subject to the terms of an employment or
consulting agreement that includes a definition of disability, “Disability” as
used in this Sub-Plan shall have the meaning set forth in such employment or
consulting agreement during the period that such employment or consulting
agreement remains in effect; and (ii) in all other cases, the term “Disability”
as used in this Sub-Plan shall have the same meaning as set forth under the
Company’s long-term disability plan applicable to the Partner as may be amended
from time to time, and in the event the Company does not maintain any such plan
with respect to a Partner, a physical or mental condition resulting from bodily
injury, disease or mental disorder which renders the Partner incapable of
continuing his or her usual and customary employment with the Company or a
Subsidiary, as the case may be, for a period of not less than 120 days or such
other period as may be required by applicable law.

(m) “Eligible Partner” shall mean any regular, full-time or part-time Partner
who (i) was a Partner as of May 1 in the fiscal year of the Company prior to the
date of the Award grant, (ii) is a Partner on the date of the Award grant, and
(iii) who has been paid for at least 360 hours in the fiscal year. Officers and
members of the Board of Directors of the Company or its Subsidiaries shall not
be eligible to participate in this Sub-Plan.

(n) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

(o) “Fair Market Value” shall mean the closing price per share of the Common
Stock on Nasdaq as to the date specified (or the previous trading day if the
date specified is a day on which no trading occurred), or if Nasdaq shall cease
to be the principal exchange or quotation system upon which the shares of Common
Stock are listed or quoted, then such exchange or quotation system as the
Company elects to list or quote its shares of Common Stock and that the
Committee designates as the Company’s principal exchange or quotation system.

(p) “Family Member” shall include any child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, former spouse, sibling, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law, or
sister-in-law, including adoptive relationships, any person sharing a Partner’s
household (other than a tenant or an employee), a trust in which these persons
have more than fifty percent (50%) of the beneficial interest, a foundation in
which these persons (or a Partner) control the management of assets, and any
other entity in which these persons (or a Partner) own more than fifty percent
(50%) of the voting interests.

 

2



--------------------------------------------------------------------------------

(q) “Misconduct” with respect to a Partner shall mean any of the following:

(i) any material breach of an agreement between the Partner and the Company or
any Subsidiary which, if curable, has not been cured within twenty (20) days
after the Partner has been given written notice of the need to cure such breach,
or which breach, if previously cured, recurs;

(ii) any willful unauthorized use or disclosure of confidential information or
trade secrets of the Company or any Subsidiary by the Partner;

(iii) the Partner’s continued willful and intentional failure to satisfactorily
perform Partner’s essential responsibilities, provided that the Partner has been
given at least thirty (30) days’ written notice of the need to cure the failure
and cure has not been effected within that time period, or which failure, if
previously cured, recurs;

(iv) any material failure of the Partner to comply with rules, policies or
procedures of the Company or any Subsidiary as they may be amended from time to
time, provided that the Partner has been given at least thirty (30) days’
written notice of the need to cure the failure, if such failure is curable, and
cure has not been effected within that time period, or which failure, if
previously cured, recurs;

(v) the Partner’s dishonesty, fraud or gross negligence related to the business
or property of the Company or any Subsidiary;

(vi) personal conduct that is materially detrimental to the business of the
Company or any Subsidiary; or

(vii) conviction of or plea of nolo contendere to a felony.

(r) “Nasdaq” shall mean The Nasdaq Stock Market, Inc.

(s) “Nonqualified Stock Option” shall mean an Option that does not qualify or is
not intended to qualify as an incentive stock option under Section 422 of the
Code.

(t) “Officer” shall mean a Partner serving in a position of vice president or
higher of the Company.

(u) “Option” shall mean a Nonqualified Stock Option granted pursuant to this
Sub-Plan; no Option granted under this Sub-Plan shall be an incentive stock
option within the meaning of Section 422 of the Code.

(v) “Optionee” shall mean a Partner who has been granted an Option.

(w) “Partner” shall mean any Person who is a common law employee of, receives
remuneration for personal services to, is reflected on the official human
resources database as an employee of, and is on the payroll of the Company or
any Subsidiary. A Person is on the payroll if he or she is paid from or at the
direction of the payroll department of the Company, or any Subsidiary. Persons
providing services to the Company, or to any Subsidiary, pursuant to an
agreement with a staff leasing organization, temporary workers engaged through
or employed by temporary or leasing agencies, and workers who hold themselves
out to the Company or a Subsidiary to which they are providing services as being
independent contractors, or as being employed by or engaged through another
company while providing the services, and Persons covered by a collective
bargaining agreement (unless the collective bargaining agreement applicable to
the Person specifically provides for participation in this Sub-Plan) are not
Partners for purposes of this Sub-Plan and do not and cannot participate in this
Sub-Plan, whether or not such Persons are, or may be reclassified by the courts,
the U.S. Internal Revenue Service, the U. S. Department of Labor, or other
Person as, common law employees of the Company, or any Subsidiary, either solely
or jointly with another Person.

(x) “Person” shall mean a natural person, company, government or political
subdivision, agency or instrumentality of a government.

(y) “Plan” shall mean the Starbucks Corporation 2005 Long-Term Equity Incentive
Plan.

(z) “Reprice” shall mean the adjustment or amendment of the exercise price of
Options previously awarded, whether through amendment, cancellation, replacement
of grant or any other means.

 

3



--------------------------------------------------------------------------------

(aa) “Resignation (or Resign) for Good Reason” shall mean any voluntary
termination by written resignation of the Active Status of any Partner after a
Change of Control because of: (1) a material reduction in the Partner’s
authority, responsibilities or scope of employment; (2) an assignment of duties
to the Partner inconsistent with the Partner’s role at the Company or Subsidiary
prior to the Change of Control; (3) a reduction in the Partner’s base salary or
total incentive compensation; (4) a material reduction in the Partner’s
benefits, unless such reduction applies to all Partners of comparable rank; or
(5) the relocation of the Partner’s primary work location more than fifty
(50) miles from the Partner’s primary work location prior to the Change of
Control; provided that the Partner’s written notice of voluntary resignation
must be tendered within one (1) year after the Change of Control, and shall
specify which of the events described in clauses (1) through (5) above resulted
in the resignation.

(bb) “Restricted Stock” shall mean a grant of Shares pursuant to this Sub-Plan.

(cc) “Restricted Stock Units” shall mean a grant of the right to receive Shares
in the future or their cash equivalent (or both) pursuant to this Sub-Plan and
may be paid in Shares, their cash equivalent or both.

(dd) “Retirement” shall mean, with respect to any Partner, voluntary termination
of employment after attainment of age fifty-five (55) and at least ten
(10) years of credited service with the Company or any Subsidiary (but only
during the time the Subsidiary was a Subsidiary), as determined by the Committee
in its sole discretion.

(ee) “Share” shall mean one share of Common Stock, as adjusted in accordance
with Section 5 of this Sub-Plan.

(ff) “Sub-Plan” means this Starbucks Corporation 2005 Company-Wide Sub-Plan to
the Plan, including any country-specific rules approved and adopted by the
Committee, as such plan and country-specific rules may be amended and restated
from time to time.

(gg) “Subsidiary” shall mean, with respect to the Company, a “subsidiary
corporation,” whether now or hereafter existing, as defined in Section 424(f) of
the Code and in addition (1) a limited liability company, partnership or other
entity in which the Company controls fifty percent (50%) or more of the voting
power or equity interests, or (2) an entity with respect to which the Company
possesses the power, directly or indirectly, to direct or cause the direction of
the management and policies of that entity, whether through the Company’s
ownership of voting securities, by contract or otherwise.

3. Administration of this Sub-Plan.

(a) Committee. This Sub-Plan shall be administered by the Committee, subject to
such terms and conditions as the Committee may prescribe; provided that they are
consistent with the terms of the Plan. Notwithstanding anything herein to the
contrary, the Committee’s power to administer this Sub-Plan, and actions the
Committee takes under this Sub-Plan, shall be limited by the provisions set
forth in the Committee’s charter, as such charter may be amended from time to
time, and the further limitation that certain actions may be subject to review
and approval by either the full Board or a panel consisting of all of the
Independent Directors of the Company.

(b) Authority; Powers. Subject to the express terms and conditions set forth
herein and the Plan, the Committee shall have the discretion from time to time:

(i) to grant Options, Restricted Stock, or Restricted Stock Units to Partners
and to determine the terms and conditions of such Awards, including the
determination of the Fair Market Value of the Shares and the exercise price, and
to modify or amend each Award, with the consent of the Partner when required;

(ii) to determine the Partners to whom Awards, if any, will be granted
hereunder, the timing of such Awards, and the number of Shares to be represented
by each Award;

(iii) to construe and interpret this Sub-Plan and the Awards granted hereunder;

(iv) to prescribe, amend, and rescind rules and regulations relating to this
Sub-Plan or to any sub-plan established under this Sub-Plan, including the form
of Award Agreement, and manner of acceptance of an

 

4



--------------------------------------------------------------------------------

Award, such as correcting a defect or supplying any omission, or reconciling any
inconsistency so that this Sub-Plan, any sub-plan established under this
Sub-Plan or any Award Agreement complies with applicable law regulations and
listing requirements and to avoid unanticipated consequences deemed by the
Committee to be inconsistent with the purposes of this Sub-Plan, any sub-plan
established under this Sub-Plan or any Award Agreement;

(v) to establish performance criteria (as defined in Section 11(b) of the Plan)
for Awards made pursuant to this Sub-Plan or to any sub-plan established under
this Sub-Plan in accordance with a methodology established by the Committee, and
to determine whether performance goals have been attained;

(vi) to accelerate or defer (with the consent of the Partner) the exercise or
vested date of any Award;

(vii) to authorize any Person to execute on behalf of the Company any instrument
required to effectuate the grant of an Award previously granted by the
Committee;

(viii) to establish sub-plans, procedures, or guidelines for the grant of Awards
to Eligible Partners;

(ix) to make all other determinations deemed necessary or advisable for the
administration of this Sub-Plan or any sub-plan established under this Sub-Plan;

Provided that, no consent of a Partner is necessary under clauses (i) or (vi) if
a modification, amendment, acceleration, or deferral, in the reasonable judgment
of the Committee, confers a benefit on the Partner or is made pursuant to an
adjustment in accordance with Section 5.

(c) Effect of Committee’s Decision. All decisions, determinations, and
interpretations of the Committee shall be final and binding on all Partners, the
Company (including the Subsidiaries), any shareholder and all other Persons.

(d) Delegation. Notwithstanding anything to the contrary set forth in the Plan,
unless otherwise determined by the Board from time to time, the Committee may
not delegate the ability to grant any Awards pursuant to this Sub-Plan.

4. Procedure for Exercise of Awards; Rights as a Shareholder.

(a) Procedure. An Award shall be exercised when written, electronic or verbal
notice of exercise has been given to the Company, or the brokerage firm or firms
approved by the Company to facilitate exercises and sales under this Sub-Plan,
in accordance with the terms of the Award by the Person entitled to exercise the
Award and full payment for the Shares with respect to which the Award is
exercised has been received by the Company or the brokerage firm or firms, as
applicable. The notification to the brokerage firm shall be made in accordance
with procedures of such brokerage firm approved by the Company. Full payment
may, as authorized by the Committee, consist of any consideration and method of
payment allowable under Section 4(b) of this Sub-Plan. The Company shall issue
(or cause to be issued) such share certificate promptly upon exercise of the
Award. No adjustment will be made for a dividend or other right for which the
record date is prior to the date the share certificate is issued, except as
provided in Section 5 of this Sub-Plan.

(b) Method of Payment. The permissible methods of payment of consideration for
any Shares to be issued upon exercise or other required settlement of an Award
shall be: (i) with respect to an Option, a request that the Company or the
designated brokerage firm conduct a cashless exercise of the Option; and
(ii) cash. Notwithstanding anything to the contrary contained in the Plan,
payment of the aggregate exercise price of Options by means of tendering
previously owned shares of Common Stock shall not be permitted.

(c) Withholding Obligations. To the extent required by applicable federal,
state, local or foreign law, the Committee may and/or a Partner shall make
arrangements satisfactory to the Company for the satisfaction of any withholding
tax obligations that arise with respect to any Option, Restricted Stock or
Restricted Stock Units, or any sale of Shares. The Company shall not be required
to issue Shares or to recognize the disposition of such Shares until such
obligations are satisfied. These obligations may be satisfied by having the
Company withhold a portion of the Shares that otherwise would be issued to a
Partner under such Award, such

 

5



--------------------------------------------------------------------------------

withholding to be done at the minimum tax rate required by applicable law.
Notwithstanding anything to the contrary contained in the Plan, the satisfaction
of these obligations by tendering previously owned shares of Common Stock shall
not be permitted.

(d) Shareholder Rights. Except as otherwise provided in this Sub-Plan, until the
issuance (as evidenced by the appropriate entry on the books of the Company or
of a duly authorized transfer agent of the Company) of the share certificate
evidencing such Shares, no right to vote or receive dividends or any other
rights as a shareholder shall exist with respect to the Shares subject to the
Award, notwithstanding the exercise of the Award.

(e) Non-Transferability of Awards. An Award may not be sold, pledged, assigned,
hypothecated, transferred, or disposed of in exchange for consideration, except
that an Award may be transferred (i) by will, or by the laws of descent or
distribution applicable to, a deceased Partner, and/or (ii) pursuant to a
domestic relations order.

5. Adjustments to Shares Subject to this Sub-Plan. If any change is made to the
Shares by reason of any stock split, stock dividend, recapitalization,
combination of shares, exchange of shares or other change affecting the
outstanding Shares as a class without the Company’s receipt of consideration,
appropriate adjustments shall be made to the number of Shares which are subject
to outstanding Awards under this Sub-Plan. The Committee may also make
adjustments described in the previous sentence in the event of any distribution
of assets to shareholders other than a normal cash dividend. In determining
adjustments to be made under this Section 5, the Committee may take into account
such factors as it deems appropriate, including the restrictions of applicable
law and the potential tax consequences of an adjustment, and in light of such
factors may make adjustments that are not uniform or proportionate among
outstanding Awards. Adjustments, if any, and any determinations or
interpretations, including any determination of whether a distribution is other
than a normal cash dividend, made by the Committee shall be final, binding and
conclusive. For purposes of this Section 5, conversion of any convertible
securities of the Company shall not be deemed to have been “effected without
receipt of consideration.”

6. Expiration of Options.

(a) Expiration, Termination or Forfeiture of Options. Unless otherwise provided
in the applicable Award Agreement or any severance agreement, vested Options
granted under this Sub-Plan shall expire, terminate, or otherwise be forfeited
as follows:

(i) ninety (90) days after the date of termination of a Partner’s Active Status,
other than in circumstances covered by (ii), (iii), (iv) or (v) below;

(ii) immediately upon termination of a Partner’s Active Status for Misconduct;

(iii) twelve (12) months after the date on which a Partner ceased performing
services as a result of his or her total and permanent Disability;

(iv) twelve (12) months after the date of the death of a Partner whose Active
Status terminated as a result of his or her death; and

(v) thirty-six (36) months after the date on which the Partner ceased performing
services as a result of Retirement.

(b) Extension of Term. Notwithstanding subsection (a) above, the Committee shall
have the authority to extend the expiration date of any outstanding Option in
circumstances in which it deems such action to be appropriate (provided that no
such extension shall extend the term of an Option beyond the date on which the
Option would have expired if no termination of the Partner’s Active Status had
occurred).

7. Effect of Change of Control. Notwithstanding any other provision in this
Sub-Plan or the Plan to the contrary, the following provisions shall apply
unless otherwise provided in the most recently executed agreement between the
Partner and the Company, or specifically prohibited under applicable laws, or by
the rules and regulations of any applicable governmental agencies or national
securities exchanges or quotation systems.

(a) Acceleration. Awards of a Partner shall be Accelerated (as defined in
Section 7(b) below) as follows:

(i) With respect to any Partner, upon the occurrence of a Change of Control
described in Section 2(f)(i);

 

6



--------------------------------------------------------------------------------

(ii) With respect to any Partner who Resigns for Good Reason or whose Active
Status is terminated within one year after a Change of Control described in
Section 2(f)(ii), (iii) or (iv); and

(iii) With respect to any Partner, notwithstanding Section 7(a)(ii) above, upon
the occurrence of a Change of Control described in Section 2(f)(iv), but only if
in connection with such Change of Control each Award is not assumed or an
equivalent award substituted by such successor entity or a parent or subsidiary
of such successor entity.

(b) Definition. For purposes of this Section 7, Awards of a Partner being
“Accelerated” means, with respect to such Partner:

(i) any and all Options shall become fully vested and immediately exercisable,
and shall remain exercisable throughout their entire term;

(ii) any restriction periods and restrictions imposed on Restricted Stock or
Restricted Stock Units that are not performance-based shall lapse; and

(iii) the restrictions and deferral limitations and other conditions applicable
to any other Awards shall lapse, and such other Awards shall become free of all
restrictions, limitations or conditions and become fully vested and transferable
to the full extent of the original grant.

8. Grant, Terms and Conditions of Options.

(a) Designation. Each Option shall be designated in an Award Agreement as a
Nonqualified Stock Option.

(b) Terms of Options. The terms of all Options shall be at the discretion of the
Committee.

(c) Option Exercise Prices.

(i) The per Share exercise price under an Option shall be no less than one
hundred percent (100%) of the Fair Market Value per Share on the date of grant.

(ii) In no event shall the Board or the Committee be permitted to Reprice an
Option after the date of grant without shareholder approval.

(d) Vesting. To the extent not exercised, installments shall accumulate and be
exercisable, in whole or in part, at any time after becoming exercisable, but
not later than the date the Options expire. To the extent Options vest and
become exercisable in increments, such Options shall cease vesting as of the
date of the Optionee’s Disability or termination of such Optionee’s Active
Status for reasons other than Retirement or death. In case of such Optionee’s
Retirement or death, such Options shall become fully vested and immediately
exercisable.

(e) Exercise. Any Option granted hereunder shall be exercisable at such times
and under such conditions as determined by the Committee at the time of grant,
and as are permissible under the terms of this Sub-Plan. An Option may not be
exercised for a fraction of a Share.

9. Grant, Terms and Conditions of Stock Awards.

(a) Designation. Restricted Stock or Restricted Stock Units may be granted
either alone, in addition to, or in tandem with other Awards granted under this
Sub-Plan. Restricted Stock or Restricted Stock Units may include a dividend
equivalent right, as permitted by Section 5. After the Committee determines that
it will offer Restricted Stock or Restricted Stock Units, it will advise the
Partner in writing or electronically, by means of an Award Agreement, of the
terms, conditions and restrictions, including vesting, if any, related to the
offer, including the number of Shares that the Partner shall be entitled to
receive or purchase, the price to be paid, if any, and, if applicable, the time
within which the Partner must accept the offer. The offer shall be accepted by
execution of an Award Agreement or as otherwise directed by the Committee.
Restricted Stock Units may be paid as permitted by Section 4(b). The term of
each award of Restricted Stock or Restricted Stock Units shall be at the
discretion of the Committee.

(b) Performance Criteria. Restricted Stock and Restricted Stock Units granted
pursuant to this Sub-Plan that are intended to qualify as “performance based
compensation” under Section 162(m) of the Code shall be subject to the
attainment of performance goals relating to the Performance Criteria selected by
the Committee and specified at the time such Restricted Stock and Restricted
Stock Units are granted.

 

7



--------------------------------------------------------------------------------

(c) Vesting. Unless the Committee determines otherwise, the Award Agreement
shall provide for the forfeiture of the non-vested Shares underlying Restricted
Stock or Restricted Stock Units upon any termination of a Partner’s Active
Status, including terminations of Active Status due to Retirement, Disability or
death. To the extent that the Partner purchased the Shares granted under such
Restricted Stock or Restricted Stock Units and any such Shares remain non-vested
at the time the Partner’s Active Status terminates, the termination of Active
Status shall cause an immediate sale of such non-vested Shares to the Company at
the original price per Share paid by the Partner.

10. Termination and Amendment of this Sub-Plan. This Sub-Plan shall terminate on
the date of termination of the Plan and no Award may be granted pursuant to this
Sub-Plan thereafter. The Committee may at any time and from time to time amend,
modify or suspend this Sub-Plan and all administrative rules, regulations and
practices; provided, however, that no such amendment, modification, suspension
or termination shall impair or adversely alter any Awards theretofore granted
under this Sub-Plan, except with the consent of the Partner, nor shall any
amendment, modification, suspension or termination deprive any Partner of any
Shares that he or she may have acquired through or as a result of this Sub-Plan.

11. Non-Exclusivity of this Sub-Plan. The adoption of this Sub-Plan by the
Committee shall not be construed as amending, modifying or rescinding the Plan
but is intended to serve as a framework for the Committee with respect to grants
of Awards to Eligible Partners.

12. Partners in Foreign Countries. Without amending this Sub-Plan, the Committee
may grant Awards to Partners who are foreign nationals on such terms and
conditions different from those specified in this Sub-Plan to achieve the
purposes of this Sub-Plan. In furtherance of such purposes, the Committee may
make such modifications to this Sub-Plan as may be necessary or advisable to
comply with the provisions of the laws in other countries in which the Company
or any Subsidiary operates or has employees.

13. Multiple Award Grants. The terms of each Award grant may differ from other
Awards granted under this Sub-Plan at another time. The Committee may also make
more than one grant of Awards to a given Eligible Partner during the term of
this Sub-Plan.

(Originally approved by the Compensation and Management Development Committee of
the Board of Directors on May 3, 2005 and approved as amended on September 14,
2010)

 

8